UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7607


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GREGORY HINTON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:00-cr-0180-GBL)


Submitted:    February 2, 2009             Decided:   February 20, 2009


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Hinton, Appellant Pro Se.          Dabney P. Langhorne, OFFICE
OF THE UNITED STATES ATTORNEY,             Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory Hinton seeks to appeal several orders entered

by the district court.             He first seeks to appeal the district

court’s order granting his motion to reopen the time period for

filing an appeal of the denial of his second Fed. R. Civ. P.

60(b) motion for reconsideration of the court’s order denying

relief    on    his     28   U.S.C.A.   § 2255     (West    2000    &   Supp.    2008)

motion.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          This

appeal period is “mandatory and jurisdictional.”                           Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

               The    district   court’s       order    denying    Hinton’s     second

Rule 60(b) motion was entered on the docket on September 19,

2006.     The court reopened the appeal period for fourteen days in

an order entered on May 4, 2007.                Hinton’s notice of appeal was

not   filed     until    October   2,   2007.          Because    Hinton   failed   to

properly file a timely notice of appeal after he obtained a

                                           2
reopening of the appeal period, we deny leave to proceed in

forma     pauperis        and   dismiss         his    appeal       of     the    underlying

September 19, 2006 order and subsequent May 4, 2007 order.

            Hinton also seeks to appeal the district court’s order

entered August 23, 2007, denying his third Fed. R. Civ. P. 60(b)

motion for reconsideration of the order denying relief on his

§ 2255 motion.            The order is not appealable unless a circuit

justice    or    judge     issues      a    certificate       of    appealability.       28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).           A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                         A prisoner satisfies

this    standard     by    demonstrating            that    reasonable      jurists   would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th   Cir.      2001).          We   have    independently        reviewed    the

record    and    conclude       that       Hinton     has    not    made    the   requisite

showing.     Accordingly, as to the appeal of the district court’s

order     entered    August       23,       2007,      we    deny    a     certificate    of

appealability and dismiss the appeal.



                                                3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4